DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al (US-20170099785 A1) in view of Mossey (US-6282834-B1).
Regarding claim 1, Zimmerman discloses (figures 1, 2, and 6) a refrigeration cultivation greenhouse (12) comprising:
a refrigeration system (13 and 22), configured to cool air in the greenhouse framework, wherein the refrigeration system includes: 
a refrigerant circulation system configured to drive circulation flow of a refrigerant ([0047] – [0048]); 

an air outlet pipe (62), disposed between the air box and the greenhouse framework, the air outlet pipe communicating with the air box and an interior of the greenhouse framework ([0060], lines 1-8); 
an air inlet pipe (64), disposed between the air box and the greenhouse framework, the air inlet pipe communicating with the air box and the interior of the greenhouse framework ([0060], lines 1-8); and 
an exhaust fan (26) provided in the air inlet pipe (figure 2, wherein the fan is provided in air inlet pipe 64) ([0031], lines 8-10).
Zimmerman does not teach that the refrigerating cultivation greenhouses comprises:
A support pedestal, comprising fixed parts and connection blocks, the fixed parts being embedded underground, the connection blocks being installed on the fixed parts, and the connection blocks being disposed aboveground;
a greenhouse framework fixed on the connection bocks, the greenhouse framework having a semicircular shape; or
two layers of plastic covering films respectively disposed on an outer surface and inner side of the greenhouse framework. 
Mossey teaches cultivating greenhouse, comprising:
a support pedestal, comprising fixed parts (37 and 43) and connection blocks (45), the fixed parts being embedded underground (figure 6) (column 5, lines 41-44 and 53-57), the connection blocks being installed on the fixed parts (column 5, lines 53-57), and the connection blocks being disposed aboveground (figure 6); 

two layers of plastic covering films (21, comprising 27 and 29) (column 2, lines 8-10 and column 3, lines 39-41) respectively disposed on an outer surface and an inner side of the greenhouse framework (figures 1 and 3, and 4) (column 4, lines 56-63 and column 5, lines 58-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmerman with the support pedestal, greenhouse framework, and layers of plastic covering as disclosed by Mossey for the benefit of utilizing the refrigerant system disclosed by Zimmerman in any greenhouse suitably configured to meet the needs of the user (size, shape, stability, etc.).

Regarding claim 2, Zimmerman, in view of Mossey as described above, teaches (figures 1, 2, and 6) a refrigerating cultivation greenhouse, wherein the refrigerant circulation system further comprises:
a compressor (32), configured to compress the refrigerant, so that the refrigerant flows in a pipeline ([0048], lines 1-3);
a condenser (18), configured to absorb heat of the refrigerant conveyed from the compressor, so that the refrigerant becomes a liquid ([0048], lines 3-13); 
an expansion valve, configured to perform throttling and depressurization of the liquid refrigerant ([0047], lines 1-8); 
and an evaporator (16), configured to exchange heat with outside air using the refrigerant ([0047], lines 8-13); 
wherein the compressor, the condenser, the expansion valve, and the evaporator are sequentially connected to form a loop ([0047] and [0048], with the evaporator being disposed in the air box (figures 1 and 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al (US-20170099785 A1) in view of Mossey (US-6282834-B1), and further in view of Green (Popular Mechanics, June 1987).
Zimmerman, as modified above in view of Mossey, teaches a refrigerating cultivation greenhouse, wherein the air inlet pipe (64) is disposed on an upper end of the air box and the air outlet pipe (62) is disposed on a lower end of the air box (figures 2 and 6). Zimmerman teaches utilizing a large surface area for energy transfer ([0039], lines 1-15); however, Zimmerman does not teach a spiral pipeline disposed in the air box, each of two ends of the spiral pipeline respectively communicating with the air outlet pipe or the air inlet pipe. 
Green teaches that it is understood in the art that in the evaporator, the refrigerant absorbs heat from the air through the coils (page 138, lines 23-27– page 139, line 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmerman, as modified above in view of Mossey, with the spiral coils as disclosed by Green (refer to the figures below) for the benefit of increasing the surface area of the for energy transfer (as taught by Zimmerman above), thus allowing more heat to be absorbed and resulting in cooler air ejected from the air outlet pipe.   

    PNG
    media_image1.png
    193
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    350
    media_image2.png
    Greyscale
      
(Figures from Popular Mechanics, June 1987)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al (US-20170099785 A1) in view of Mossey (US-6282834-B1), and further in view of Lloyd (US-20160262318-A1) and Burke (US-5729929-A). 
Zimmerman, as modified above in view of Mossey, teaches a refrigerating cultivation greenhouse. Zimmerman does not teach that the greenhouse comprises a shutter machine disposed on the greenhouse framework, the shutter machine being located at the center of the greenhouse framework and configured to stretch curtain cloth to two sides of the framework, wherein a surface of the curtain cloth of the shutter machine is covered by a heat-reflective coating. 
Lloyd teaches (figures 1-4) a cultivation greenhouse, wherein a shutter machine is disposed on the greenhouse framework (100), the shutter machine being located at the center of the greenhouse framework (figures 1 and 3) and configured to stretch curtain cloth (22 and 32) to two sides of the framework ([0038], lines 7-12 and [0043], lines 1-5). Lloyd does not teach that a surface of the curtain cloth of the shutter machine is covered by a heat-reflective coating.
Burke teaches an agricultural film, wherein at least one side of the film is provided with a heat reflective layer (column 2, lines 66-7 – column 3, lines 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmerman, as modified above in view of Mossey, with the shutter machine as disclosed by Lloyd for the benefit of providing ease to the user in covering and uncovering the greenhouse whenever it is desired. Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmerman, as modified above in view of Mossey and Lloyd, with the reflective coating as disclosed Burke for the benefit of further cooling refrigerating cultivation greenhouse to maintain a cool environment. 

claim 5, Zimmerman, as modified above in view of Mossey and Lloyd, teaches a cultivation greenhouse wherein the shutter is capable of disposing two layers of plastic covering films (Lloyd [0009]). Zimmerman in view of Mossey and Lloyd does not teach that the shutter machine is disposed between the two layers of plastic covering films; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shutter machine disposed between the two layers of plastic covering films, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of allowing the two layers to be covered and uncovered simultaneously, thus providing ease to the user. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Kraminer US-20090133325-A1, Niederer US-20140216665-A1, Abouloukme US-20050241779-A1, McGuire US-20160212948-A1, Henri US-3260304-A, Kinnis US-20040194371-A1, Johansen US-20190208714-A1, Zuiderwijk US-20190191635-A1, Babb US-10667471-B1, and Shelor US-10165734-B1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644